EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 13, page 2, Lines 5-6:  The phrase “hooks on and engage s with” has been deleted and replaced with the phrase -- hooks on and engages with --.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a car door opening mechanism, the car door opening mechanism being installed between a car body and a car door that is rotatable relative to the car body, wherein the car body comprises a car-body 5pivoting side, a car-body top side, a car-body bottom side, a car-body opening/closing side, a door lock hook, and a car door sensor; the car-body top side and the car-body bottom side are adjacent to the car-body pivoting side and are opposite to each other; the car-body opening/closing side and the car-body pivoting 10side are opposite to each other; the car-body opening/closing side is adjacent to the car-body top side and the car-body bottom side; the car door comprises 
The prior art of record specifically lacks a car door opening mechanism installed between a car body and a car door, wherein the mechanism includes a connection structure, which is selectively mounted to one of a door lock actuator, a door lock hook, a car door sensor, and a car door shock-absorption rubber pillar, in combination with a first coupling member, which is operable to selectively couple to and detach from the connection structure. Wherein when the 10connection structure is mounted to the door lock hook, the first coupling member is mounted to the door lock actuator, when the connection structure is mounted to the door lock actuator, the first coupling member is mounted to the door lock hook; when the connection structure is mounted to the car door sensor, the first 15coupling member is mounted to the car door shock-absorption rubber pillar; when the connection structure is mounted to the car door shock-absorption rubber pillar, the first coupling member is mounted to the car door sensor, wherein when the car door is at a closed position relative to the car body, the first coupling member and the connection structure are coupled to each other, and such that in a process that the car door is being opened relative to the car body, an opening angle of the car door relative to the car body is constrained by a length of the connection structure due to the 
The art of record does not anticipate or make obvious these limitations in combination with the overall claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634